DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalchuk (U.S. 2019/0320575) in view of Dietrich, Sr. (U.S. 5,862,763) and Bassett (U.S. 2014/0026792).
Regarding claim 1, Kowalchuk discloses (Fig. 3) a single disk fertilizer opener movable in a working direction for opening a trench in soil, comprising: a frame support (78, 84); a cutting disk (88) for forming the trench, the cutting disk coupled to an axle (90) and configured to rotate about the axle; a first arm (76) including a first end and a second end, the first end being pivotally coupled to the frame support and the second end being pivotally coupled to the axle; a second arm (74) including a first end and a second end, the first end being pivotally coupled to the frame support at a location spaced from the first end of the first arm; a spring (96) coupled to the first arm and configured to provide a downforce to the single disk fertilizer opener assembly; a bracket (80) coupled to the axle and the second end of the second arm; and a boot (130) coupled to the bracket; wherein the first and second arms are pivotable relative to the frame support; and wherein the boot remains positioned substantially perpendicular to the working direction as the first and second arms pivot (the first and second arms forming a parallel linkage).
Kowalchuk does not disclose that the second end of the first arm is pivotally coupled to the axle at the axle.  However, Dietrich, Sr. discloses (Fig. 1) a similar fertilizer opener, comprising: a frame support (1); a cutting disk (37) for forming a trench, the cutting disk coupled to an axle (19); a first arm (4) including a first end and a second end, the first end being pivotally coupled to the frame support and the second end being pivotally coupled to the axle at the axle; and a second arm (17) including a first end and a second end, the first end being pivotally coupled to the frame support at a location spaced from the first end of the first arm.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the parallel linkage structure of Kowalchuk with that of Dietrich, Sr.  One having ordinary skill in the art would readily appreciate that the two structures are essentially equivalent, in that so long as the linkage remains parallel, the fertilizer opener would remain vertical and function as desired.  Such a substitution would be a routine design choice and produce no unexpected results.
Kowalchuk does not disclose that wherein the first and second arms are pivotable relative to the frame support without pivoting the spring relative to the frame support.  However, Bassett discloses (Figs. 2, 5) a single disk fertilizer opener comprising: a frame support (15, 16, 17) a first arm (24) including a first end and a second end, the first end being pivotally coupled to the frame support and the second end being pivotally coupled to an axle (of disk 12) a second arm (23) including a first end and a second end, the first end being pivotally coupled to the frame support at a location spaced from the first end of the first arm; a spring (air spring 30) coupled to the first arm and configured to provide a downforce to the single disk fertilizer opener assembly; wherein the first and second arms are pivotable relative to the frame support without pivoting the spring relative to the frame support; and wherein the boot remains positioned substantially perpendicular to the working direction as the first and second arms pivot.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the spring assembly of Kowalchuk with that of Bassett.  One having ordinary skill in the art would readily appreciate that the two structures are essentially equivalent, in that they provide downforce to a parallel linkage and a single disk fertilizer opener while maintaining the vertical orientation of the opener.  Such a substitution would be a routine design choice and produce no unexpected results.
Regarding claim 2, Kowalchuk further discloses (Fig. 3) that the first and second arms are pivotable about the frame support between a raised position and a lowered position ([0029], lines 16-20), the boot being positioned substantially perpendicular to the working direction in the raised position, the lowered position, and any position therebetween (the first and second arms forming a parallel linkage).
Regarding claim 3, Kowalchuk further discloses (Fig. 3) that the first and second arms are substantially parallel to one another.
Regarding claim 4, Kowalchuk further discloses (Fig. 3) a fertilizer tube (64, 140; [0002], lines 1-4) coupled to the bracket and disposed substantially perpendicular to the working direction at each pivotal position of the first and second arms (the first and second arms forming a parallel linkage).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kowalchuk in view of Dietrich, Sr. and Bassett as applied to claim 1 above, and further in view of Arksey (2018/0288930).
Kowalchuk in view of Dietrich, Sr. and Bassett discloses the elements of claim 1 as described above, but does not specify that the cutting disk is disposed at an angle relative to the working direction.
However, Arksey discloses (Fig. 1-8) a single disk opener wherein a cutting disk (12) is disposed at an angle relative to the working direction ([0068], lines 8-12).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to dispose the cutting disk of Kowalchuk at an angle relative to the working direction as taught by Arksey.  As is known in the art, this would allow the disk of Kowalchuk to further separate soil to form a wide enough furrow to deposit fertilizer.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalchuk in view of Bassett.
Regarding claim 17, Kowalchuk discloses (Fig. 3) a single disk fertilizer opener assembly for opening a trench in soil, comprising: a frame support (78, 84); a cutting disk (88) rotatably coupled to an axle (90), the cutting disk configured to open the trench as it travels in a working direction; at least two arms pivotally coupled to the frame support, the at least two arms including a first arm (76) and a second arm (74), wherein the first arm pivotally coupled to the axle; a spring (96) coupled to the first arm and configured to provide a downforce to the single disk fertilizer opener assembly; a bracket (80) coupled to the second arm; and a boot (130) coupled to the bracket; wherein, the at least two arms are pivotable between a raised position and a lowered position relative to the frame support ([0029], lines 16-20); wherein the boot is disposed substantially perpendicular to the working direction in the raised position, the lowered position, and any position therebetween (the first and second arms forming a parallel linkage).
Kowalchuk does not disclose that wherein the first and second arms are pivotable relative to the frame support without pivoting the spring relative to the frame support.  However, Bassett discloses (Figs. 2, 5) a single disk fertilizer opener comprising: a frame support (15, 16, 17) a first arm (24) including a first end and a second end, the first end being pivotally coupled to the frame support and the second end being pivotally coupled to an axle (of disk 12) a second arm (23) including a first end and a second end, the first end being pivotally coupled to the frame support at a location spaced from the first end of the first arm; a spring (air spring 30) coupled to the first arm and configured to provide a downforce to the single disk fertilizer opener assembly; wherein the first and second arms are pivotable relative to the frame support without pivoting the spring relative to the frame support; and wherein the boot remains positioned substantially perpendicular to the working direction as the first and second arms pivot.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the spring assembly of Kowalchuk with that of Bassett.  One having ordinary skill in the art would readily appreciate that the two structures are essentially equivalent, in that they provide downforce to a parallel linkage and a single disk fertilizer opener while maintaining the vertical orientation of the opener.  Such a substitution would be a routine design choice and produce no unexpected results.
Regarding claim 18, Kowalchuk further discloses (Fig. 3) that the second arm is substantially parallel to the first arm.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kowalchuk in view of Bassett as applied to claim 17 above, and further in view of Pfitzner (WO 2014/117210).
Kowalchuk in view of Bassett discloses the elements of claim 17 as described above, but does not specify that the cutting disk is disposed at an angle to the working direction.
However, Pfitzner discloses (Fig. 17-24) a single disk fertilizer opener assembly wherein a cutting disk (190, 590) is disposed at an angle relative to the working direction.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to dispose the cutting disk of Kowalchuk at an angle relative to the working direction as taught by Pfitzner.  As is known in the art, this would allow the disk of Kowalchuk to further separate soil to form a wide enough furrow to deposit fertilizer.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kowalchuk in view of Bassett as applied to claim 17 above, and further in view of Pfitzner and Levy (U.S. 2018/0125000).
Kowalchuk in view of Bassett discloses the elements of claim 17 as described above, but does not disclose a wing removably coupled to a bottom portion of the boot.
However, Pfitzner discloses (Fig. 17-24) a single disk fertilizer opener assembly comprising a wing (254, 554) removably coupled to a bottom portion of a boot (430, 530), wherein the wing comprises a body having a leading edge and a trailing edge, a first lateral wing portion and a second lateral wing portion; wherein, the first and second lateral wing portions are substantially planar and comprise a plurality of edges that taper outwardly from front to rear.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to couple a wing to the boot of Kowalchuk as taught by Pfitzner in order to cut shelf areas into the side of the furrow to enable separate placement of agricultural products as may be desired (Pfitzner; [0055]-[0056]).
Kowalchuk in view of Dietrich, Sr. and Pfitzner does not disclose that the leading edge is positioned lower than the trailing edge when coupled to the boot.
However, Levy discloses (Fig. 27) a ground-engaging implement wherein a wing (2730) comprises a leading edge and a trailing edge, thee leading edge being located lower than the trailing edge when coupled to the boot.  Levy teaches that this arrangement helps supplement the downforce required by ground-engaging implements ([0129], lines 22-26).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the wing of Pfitzner in this way in order to supplement the downforce required by the wing.

Allowable Subject Matter
Claims 6-10 and 12-15 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oehler (U.S. 2,975,844) Fig. 2; spring 151 rigidly connected to frame (147) at one end, remains substantially vertical as lower arm (142) pivots.
Ishige (JP S6149141) Fig. 4; spring (52) rigidly connected to frame (at 51) at one end, remains substantially vertical as arm (47) pivots.
Handy (U.S. 5,161,472) Figs. 1, 7; springs (28, 75) rigidly connected to frames (bracket on 18, 75) at one end, remain substantially vertical as arms (19, 81) pivot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671